Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coker (US 5258952).


    PNG
    media_image1.png
    382
    551
    media_image1.png
    Greyscale

With respect to claim 1, figure 3 of Coker (US 5258952) discloses a power supply enable circuit, comprising: a multi-input NAND gate (52), input terminals of the multi-input NAND gate being respectively connected to a plurality of activation signal sources (DTD, LTCH and ATD); and a delay circuit (42) , an input terminal of the delay circuit being electrically connected to a shared activation signal source (ATD) of the plurality of activation signal sources; wherein an output terminal of the delay circuit is electrically connected to an enable input terminal (CE) of a power supply circuit after performing a logical AND (54) with an output terminal of the multi-input NAND gate. (Here, electrically connected is interpreted as encompassing the logical derivatives of the initial signal via intervening circuits).
 	With respect to claim 2, Coker discloses the power supply enable circuit of claim 1, wherein the plurality of activation signal sources are valid for logic 0.  (Here, the term valid can be interpreted as merely functioning.)
 	With respect to claim 5, Coker discloses power supply enable circuit of claim 1, further comprising an AND gate (54), wherein: an input terminal of the AND gate is electrically connected to the output terminal of the delay circuit (42)  and the output terminal of the multi-input NAND gate (52), respectively, and an output terminal of the AND gate is electrically connected to the enable input (TO) terminal of the power supply circuit; or the output terminal of the delay circuit is electrically connected to the enable input terminal of the power supply circuit after performing a logical AND with the output terminal of the multi-input NAND gate (52) .
Allowable Subject Matter
Claims 3-4 and 6-10  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849     
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842